DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (12/27/21 Remarks: page 8, line 11 – page 9, line 18) with respect to the rejection of claims 12-17, 19-21, & 48-60 under 35 USC §103 have been fully considered but they are not persuasive.
With respect to claim 12, Applicant argues (12/27/21 Remarks: page 8, line 11 – page 9, line 4) that the amended recitation
…the one or more computing device calculates and displays engagement data based on the first metrics data, the engagement data corresponding to a qualitative measure of the call…
is not taught or suggested by the art of record.
Applicant argues that the extracted “acoustic variables” and “features” of speech disclosed in Petrushin are not readable on this recitation because Petrushin does not use this or other data to calculate or display a measure of call quality, which Applicant describes as a definitive element of the recited “engagement data”. Specifically, Applicant refers to the description of engagement data including an engagement score 
However, even if the recited “engagement data” is understood to refer only to the usage and description of the “engagement score” in the present disclosure, this paragraph indicates a broader understanding of the present invention’s “engagement score” than is suggested by Applicant’s argument:
The engagement score may be determined based on the conversational engagement metrics and/or conversational engagement models described above, using inputs such as dynamic variation, speaking participation, speaking rate, and the like.
Specification page 38, lines 11-13
As described in the claim mapping below, the art of record teaches several elements corresponding to those which determine the “engagement data” as the term is used in the present invention, including at least a measure of speaking rate (Petrushin paragraph 0126, determining speaking rate metric data) and dynamic range (Petrushin paragraphs 0008 & 0130, metrics data includes an energy range of the voice signal, which is a form of “dynamic variation”).
With respect to claims 13-17, 19-21, 48-49, & 59-60, Applicant argues (12/27/21 Remarks: page 9, lines 4-6) that 
Applicant’s arguments with respect to claim 12 are addressed above.
With respect to claims 50-58, Applicant argues (12/27/21 Remarks: page 9, lines 13-17) that claims 50-58 are allowable for the same reasons as parent claim 12.
Applicant’s arguments with respect to claim 12 are addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17, 19-21, 48-49, & 59-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrushin (US 20110178803, cited in 7/10/18 Information Disclosure Statement).
Claim 12: A system for providing real-time analysis of audio signals, comprising:
a memory (Petrushin Figure 1, RAM 114);
one or more computing devices (Petrushin Figure 1, CPU 110); and
a processor coupled to the memory (Petrushin Figure 1, CPU 110), the processor being operable to:
retrieve, from the memory, first digital audio signals (Petrushin Abstract, audio processing, paragraphs 0348 & 0354, digital audio) generated from a call among participants (Petrushin paragraph 0097, telephone call center);
generate first computed streamed signal information corresponding to each of the first digital audio signals by computing first metrics data for the first digital audio signals, the first computed streamed signal information including the first metrics data (Petrushin paragraph 0330, processing voice information at one site to generate voice characteristic information and transmitting characteristic information to another site);
store the first computed streamed signal information in the memory (Petrushin paragraph 0330, comparing transmitted characteristic information to a later set of transmitted characteristic information, inherently requiring storage of the earlier data at least until this comparison occurs), and
transmit the first computed streamed signal information to the one or more computing devices (Petrushin paragraph 0330, processing voice information at one site to generate voice characteristic information and transmitting characteristic information to another site where it is further processed),
wherein the one or more computing devices calculates and displays (Petrushin paragraph 0143, display of voice analysis results) engagement data based on the first metrics data, the engagement data corresponding to a qualitative measure of the call (Petrushin paragraph 0126, voice analysis includes determining speaking rate metric data, corresponding to “speaking rate” metric of Applicant’s description of “engagement score” metric of “engagement data” (Specification page 38, lines 11-13); Petrushin paragraphs 0008 & 0130, voice analysis includes determining an energy range of the voice signal, corresponding to “dynamic variation” metric of Applicant’s description of the “engagement score” metric of “engagement data” (Specification page 38, lines 11-13)).
Claim 13: The system of claim 12 (see above), wherein the first digital audio signals correspond to a plurality of first source audio signals (Petrushin paragraph 0330, audio signals from spoken sources, paragraph 0306, voice capture via phone).
Claim 14: The system of claim 13 (see above), wherein the real-time analysis is performed within a predetermined time between a first time of receiving the plurality of first source audio signals and a second time of transmitting the first computed streamed signal information to the one or more computing devices (Petrushin paragraph 0330, processing voice information at one site to generate voice characteristic information and transmitting characteristic information to another site).
Claim 15: The system of claim 13 (see above), wherein the plurality of first source audio signals are received via one or more of (Note: This is a recitation in the alternative satisfied by a teaching of any one option) a voice over internet protocol (VoIP) and a public switched telephone network (PSTN) (Petrushin paragraph 0306, voice capture via phone).
Claim 16: The system of claim 12 (see above),
wherein the memory is operable to store historical metrics data, and
wherein the first computed streamed signal information includes first contextual metrics data, the contextual metrics data indicating a comparison between the first metrics data and historical metrics data (Petrushin paragraph 0349, recognition by comparing characteristic data of stored vocabulary data and current data).
Claim 17: The system of claim 12 (see above), wherein metrics used to generate the first computed streamed signal information are configured dynamically during the call (Petrushin paragraph 0259, adaptive filtering of sound signal) or (Note: This is a recitation in the alternative satisfied by a teaching of any one option) statically prior to the call.
Claim 19: The system of claim 12 (see above), wherein the processor is further operable to:
retrieve, from the memory, second digital audio signals (Petrushin Abstract, audio processing, paragraphs 0348 & 0354, digital audio, second instance of described operation readable on “second” signals, etc);
generate second computed streamed signal information corresponding to each of the second digital audio signals by computing second metrics data for the second digital audio signals, the second computed streamed signal information including the second metrics data (Petrushin paragraph 0330, processing voice information at one site to generate voice characteristic information and transmitting characteristic information to another site);
store the second computed streamed signal information in the memory (Petrushin paragraph 0330, comparing transmitted characteristic information to a later set of transmitted characteristic information, inherently requiring storage of the earlier data at least until this comparison occurs); and
transmit the second computed streamed signal information to the one or more computing devices (Petrushin paragraph 0330, processing voice information at one site to generate voice characteristic information and transmitting characteristic information to another site where it is further processed),
wherein the one or more computing devices displays the second computed streamed signal information (Petrushin paragraph 0328, display of processing (voice identification) result).
Claim 20: The system of claim 19 (see above), wherein the one or more computing devices includes a supervisor computing device, and wherein the first computed streamed signal information and the second computed streamed signal information are transmitted to and displayed at the supervisor computing device (Petrushin paragraph 0328, display of result to a border guard (who functions in a supervisory capacity to control border access)).
Claim 21: The system of claim 12 (see above), wherein metrics included in the metrics data include one or more of (Note: This is a recitation in the alternative satisfied by a teaching of any one option) conversational participation, dynamic variation (Petrushin paragraphs 0008 & 0130, metrics data includes an energy range of the voice signal, which quantifies a “dynamic variation”), speaking rate (Petrushin paragraph 0126, determining speaking rate metric data), and vocal effort (Petrushin paragraph 0123, determining vocal energy metric data) between a first party and a second party (Petrushin paragraph 0097, telephone call center).
Claim 48: The system of claim 12 (see above), wherein the first metrics data comprises at least one of (Note: This is a recitation in the alternative satisfied by a teaching of any one option) (i) to (ix):
(i) a measure of pace at which a first party has spoken and a measure of pace at which a second party has spoken, over an interval of time;
(ii) a measure of tone with which a first party has spoken and a measure of tone with which a second party has spoken, over an interval of time;
(iii) a measure of speaking rate at which a first party has spoken and a measure of speaking rate at which a second party has spoken, over an interval of time (Petrushin paragraph 0126, determining speaking rate metric data; Petrushin Abstract & paragraph 0177, conversation between at least two parties);
(iv) a measure of vocal effort with which a first party has spoken and a measure of vocal effort with which a second party has spoken, over an interval of time a (Petrushin paragraph 0123, determining speaking energy metric data; Petrushin Abstract & paragraph 0177, conversation between at least two parties); and
(v) a measure of degree of articulation with which a first party has spoken and a measure of degree of articulation with which a second party has spoken, over an interval of time;
(vi) a measure of amount of time a first party has spoken relative to a second party over an interval of time;
(vii) a measure of conversational engagement of parties over an interval of time;
(viii) a measure of perceived depression with which a party has spoken over an interval of time; and
(ix) a measure of conversational flow over an interval of time.
Claim 49: The system of claim 48 (see above), wherein the first computed streamed signal information is displayed at the one or more computing devices by rendering, by a processor of the one or more computing devices, on a continuous basis during the call, one or more graphical user interface widgets (Petrushin paragraphs 0143 & 0177-0178 and Figures 7 & 10, rendering of voice characteristic information and display on a computer screen).
Claim 59: The system of claim 48 (see above), wherein the first metrics data comprises at least two of (i) to (ix) (Petrushin paragraph 0126, determining speaking rate metric data (iii); Petrushin paragraph 0123, determining speaking energy metric data (iv)).
Claim 60: The system of claim 12 (see above), wherein the processor is further operable to receive, over a network from a plurality of providers of computing resources (Petrushin paragraph 0338, receive signals over a variety of computer or telephone networks), an analysis of parts of the first digital audio signals, the first metrics data, and/or (Note: This is a recitation in the alternative satisfied by a teaching of any one option) the first computed streamed signal information for transmitting the first computed streamed signal information to the one or more computing devices (Petrushin paragraph 0328, transmission of processed (voice identified) result  for display).
Claim Rejections - 35 USC § 103
Claims 50-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petrushin in view of Noble (US 8537983, cited in 7/10/18 Information Disclosure Statement).
With respect to claim 50, Petrushin discloses the system of claim 49 (see above).
Petrushin does not disclose expressly:
Claim 50: The system of claim 49 (see above), wherein the rendering comprises rendering a timeline widget that scrolls contemporaneously with at least a portion of the call graphically indicating when a first participant is speaking and when a second participant is speaking.
Noble discloses:
…wherein the rendering comprises rendering a timeline widget (Noble column 26, lines 21-45; Figure 13, timeline display) that scrolls contemporaneously with at least a portion of the call graphically indicating when a first participant is speaking and when a second participant is speaking (Noble column 26, lines 21-45; Figure 13, identification of speech by each party).
Petrushin and Noble are combinable because they are from the field of speech analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a timeline widget in conjunction with the Petrushin display.
The suggestion/motivation for doing so would have been to provide additional information for review of a conversation, as suggested by Noble (Noble column 25, lines 62-67, use of the timeline widget in reviewing conversation).
Therefore, it would have been obvious to combine Petrushin with Noble to obtain the invention as specified in claim 50.
Applying these teachings as applied to claim 50 to claims 51-58:
Claim 51: The system of claim 49 (see above), wherein the rendering comprises rendering numerical engagement scores representative of the engagement data at intervals contemporaneously with at least a portion of the call (Noble column 34, lines 23-45, detection of a conversational party’s emotional state, including states such as “excitement” inherently associated with a high degree of engagement; Noble column 34, lines 43-45, graphically rendering specific intervals of time during the conversation as associated with these emotional states).
Claim 52: The system of claim 51 (see above), wherein each rendering of engagement score is color-coded such that low engagement scores can be immediately visually differentiated from high engagement scores (Noble column 29, lines 33-36, describing the use of color-coding to enable certain graphic elements to be readily distinguished from others).
Claim 53: The system of claim 49 (see above), wherein the rendering comprises rendering a tone widget comprising a graphical element representing a measure of tone of a first participant (Petrushin paragraph 0124, “frequency spectral features” inherently indicate vocal tone) in positional relation to a graphical element representing a measure of tone of a second participant (Petrushin paragraph 0124, “frequency spectral features” inherently indicate vocal tone), and updating the tone widget substantially contemporaneously with the call (Noble column 26, lines 21-45; Figure 13) to reflect changes in the measures of the tones of the first and second participants (Noble column 26, lines 21-45; Figure 13, identification of speech by each party; Petrushin paragraph 0124, “frequency spectral features” inherently provide “tone” metric for each party).
Claim 54: The system of claim 53 (see above), wherein the tone widget graphically reflects both instantaneous measures of the tones of the first and second participants (Petrushin paragraph 0124, “frequency spectral features” inherently indicate vocal tone), and rolling measures of the tones of the first and second participants (Petrushin paragraph 0148, measures such as “standard deviation”, “slope of the fundamental frequency”, “range of the energy”, etc inherently require an ongoing (i.e. “rolling”) measurement rather than only an instantaneous one, inasmuch as they require the processing of multiple separate data points).
Claim 55: The system of claim 49 (see above), wherein the rendering comprises rendering a pace widget comprising a graphical element representing a measure of a speaking rate of the first participant (Petrushin paragraph 0126, speech rate) in positional relation (Noble column 1, lines 16-32; column 1, line 56 - column 2, line 12; Figure 13, representations of agent’s (1315) and caller’s (1320) speech components) to a graphical element representing a measure of a speaking rate of the second participant (Petrushin paragraph 0126, speech rate), and updating the pace widget substantially contemporaneously with the call to reflect changes in the measures of the speaking rates of the first and second participants (Noble Figure 13, the timeline display is synchronized to the timing of the conversation).
Claim 56: The system of claim 55 (see above), wherein the pace widget graphically reflects both instantaneous measures of the speaking rates of the first and second participants (Petrushin paragraph 0126, speech rate), and rolling measures of the speaking rates of the first and second participants (Petrushin paragraph 0148, measures such as “standard deviation”, “slope of the fundamental frequency”, “range of the energy”, etc inherently require an ongoing (i.e. “rolling”) measurement rather than only an instantaneous one, inasmuch as they require the processing of multiple separate data points).
Claim 57: The system of claim 49 (see above), wherein the rendering comprises rendering a participation widget comprising a graphical element representing a measure of an amount of time a first participant has spoken relative to a second participant over an interval of time (Noble column 1, lines 16-32; column 1, line 56 - column 2, line 12; Figure 13, timeline representations of agent’s (1315) and caller’s (1320) speech components inherently indicate the amount of speech time by each).
Claim 58: The system of claim 57 (see above), wherein the participation widget comprises a color-coded graphic visually indicating (Noble column 29, lines 33-36, describing the use of color-coding for visual indication) whether the measure of the amount of time the first participant has spoken relative to the second participant over the interval of time is acceptable or not (Noble column 1, lines 16-32; column 1, line 56 - column 2, line 12; Figure 13, timeline representations of agent’s (1315) and caller’s (1320) speech components inherently indicate the amount of speech time by each; the determination of what is “acceptable” in this regard is inherently a user judgment based on this provided information).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663